Order, in so far as it demes motion to dismiss the complaint, affirmed, without costs. Order, in so far as it demes motion for an injunction pendente lite, modified, in the exercise of power under section 330 of the Election Law, so as to provide that the board of elections or the city clerk of the city of New Rochelle prepare a separate paper ballot in the form provided by the Election Law, excluding emblems and party designation, to be supplied to each voter so as to enable such voters as desire to do so to exercise their constitutional right to vote for a candidate other than those who evolved from the preliminary or so-called primary election held under the terms of the city charter, to wit, Stanley W. Church and AntoMo Lombardo. This supplemental ballot will have printed thereon the names of those two candidates for the office of mayor and shall also provide thereon a separate blank space to enable the electors desiring so to do to vote for some other candidate. The names of Stanley W. Church and AntoMo Lombardo • will be omitted from the voting machines. The reason for directing a separate ballot rather than requiring the voter to exercise Ms or her constitutional right by writing on the voting machine is that a separate ballot will facilitate the voter in the *563exercise of his or her constitutional right in respect of this local office. The same disposition is made with respect to the candidates named for the office of councilman if they all agree thereto by written consent filed with the city clerk of the city of New Rochelle on or before twelve o’clock noon on October 31, 1935. The order to be entered hereon shall provide that the necessary ballots and other paraphernalia for the proper use of these ballots shall be provided at each polling place by the city clerk. As so modified the order, in so far as appealed from, is affirmed, without costs. Leave to appeal to the Court of Appeals is granted if the parties be so advised. Lazansky, P. J., Hagarty, Carswell, Tompkins and Johnston, JJ.. concur.